                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
                                                                            DOC #: _________________
                                                                                            2/18/2020
                                                                            DATE FILED: ______________
Howard I. Elman
  Partner
646-780-8101                                                                      Main Tel. 646-780-8100
helman@ef-law.com                                                                 Facsimile 646-780-8112


                                                       February 3, 2020

BY ECF AND EMAIL                               APPLICATION GRANTED. Summary judgment motions and
                                               Daubert motions will be filed by March 6, 2020, responses by
Hon. Katherine Polk Failla                     April 17, 2020, and replies by May 8, 2020, not to exceed the
United States District Judge                   page limits agreed to by the parties in Dkt. No. 37.
United States District Court
Southern District of New York                  SO ORDERED.
40 Foley Square, Room 2103                     2/18/2020.
New York, NY 10007

       Re:     Proposed Briefing Schedule for Summary Judgment and Daubert Motions,
               Necessitated by Unsuccessful Mediation, in

               EVIP Canada, Inc. and Terracap Ventures, Inc. v. Schnader Harrison
               Segal & Lewis LLP and Joel Handel, No. 18 Civ. 11456 (KPF) (SLC)

Dear Judge Failla:

        We represent Defendants in the above action and submit this letter on behalf of all parties.
This letter is submitted pursuant to the orders of the Court issued during the pretrial conference on
November 19, 2019 and by endorsement of the parties’ letter motion on December 4, 2019. The
Court directed the parties, within two weeks of the mediation of this case, to submit a joint letter
disclosing whether the mediation was successful and, if necessary, proposing a briefing schedule for
motions for summary judgment and for motions under Federal Rules of Evidence 702-705 and
Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 570 (1993).

       The parties mediated this case with a private mediator. Unfortunately, the mediation was
unsuccessful. The parties therefore propose the following briefing schedule.

      Motions for summary judgment and Daubert-type motions will be filed by March 6, 2020.
Opposing papers will be filed by April 17, 2020, and reply papers by May 8, 2020.

       Attached as Exhibit A is a copy of the transcript (mini-script version) of the pretrial
conference of November 19, 2019.

       We request that the Court endorse this letter into an Order.




                       450 Seventh Avenue, 33rd Floor, New York, New York 10123
                                            www.ef-law.com
Hon. Katherine Polk Failla
February 3, 2020
Page 2 of 2

                                                      Respectfully submitted,



                                                      Howard I. Elman

cc (by email): Anthony Princi, Esq.
               Attorney for Plaintiffs




                       450 Seventh Avenue, 33rd Floor, New York, New York 10123
                                            www.ef-law.com
